PER CURIAM.
This is an appeal of the trial court’s summary denial of appellant’s motion for post-conviction relief, in which he sought inter alia to withdraw his plea of guilty to the charge of battery on a law enforcement officer. We reverse.
We remand this cause to the trial court with instructions to conduct an evidentiary hearing to determine whether appellant had effective assistance of counsel when he entered his plea of guilty to the charge of battery. We further direct the trial court to determine whether appellant freely, voluntarily and with an understanding of the consequences of his act, entered his plea of guilty to this charge.
REVERSED and REMANDED.
LETTS and DELL, JJ., concur.
GLICKSTEIN, J., concurs specially with opinion.